Citation Nr: 0807112	
Decision Date: 02/04/08    Archive Date: 03/06/08

DOCKET NO.  04-08 446	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1973 to May 1985.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Cleveland RO.  In February 2005 and 
June 2007, these matters were remanded to schedule Travel 
Board hearings.  In December 2007, a Travel Board hearing was 
held before the undersigned; a transcript of this hearing is 
associated with the claims file.

The issues of entitlement to service connection for a right 
eye disability and for a left knee disability are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDING OF FACT

A right knee disability was not manifested until many years 
after service and there is no competent evidence that links 
such disability to the veteran's service.


CONCLUSION OF LAW

Service connection for a right knee disability is not 
warranted.  .  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
the rating assigned and the effective date of award).  

January and April 2003 letters (prior to the decision on 
appeal) informed the veteran of the evidence and information 
necessary to substantiate the claim, the information required 
of him to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  An April 2006 letter 
advised him to submit pertinent evidence in his possession.  
March 2006 correspondence provided additional notice, to 
include regarding disability ratings and effective dates of 
awards.  

A December 2003 statement of the case (SOC), and June and 
September 2006 supplemental SOCs (SSOCs), notified the 
veteran of what the evidence showed, of the governing legal 
criteria, and of the bases for the denial of the claim.  He 
has received all critical notice, and has had ample 
opportunity to participate in the adjudicatory process.  The 
claim was readjudicated in September 2006 after all critical 
notice was provided.  The veteran is not prejudiced by any 
earlier technical notice timing or content defect, and it is 
not so alleged.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).
Regarding VA's duty to assist, the veteran's complete service 
medical records (SMRs) were essentially determined to be lost 
as their whereabouts were unknown.  The Board recognizes that 
there is a heightened duty to assist in this case.  Efforts 
to obtain them resulted in only partial records (including 
from Reserve service) being secured.  The veteran indicated 
that he did not have copies of his SMRs to submit and he did 
not identify any treatment facilities in service to allow 
searches for additional records through other sources.  VA 
has obtained all pertinent/identified records that could be 
obtained, and all evidence constructively of record has been 
secured.  As there is no evidence suggesting that aright knee 
disability was incurred in or aggravated by service, an 
examination for an opinion as to a possible nexus between 
such disability and the veteran's military service is not 
necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512 (2004).  VA's duty to assist is met.  It is not 
prejudicial for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
certain chronic diseases (including arthritis) are manifested 
to a compensable degree within a specified postservice period 
(one year for arthritis), they may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Analysis

The available SMRs/Reserve records are silent as to right 
knee complaints, findings, or diagnosis.  

October 2000 VA records contain the earliest postservice 
recorded mention of a right knee disability (noting pain).  
December 2000 VA X-rays found osteoarthritis.  Since there is 
no competent evidence that a right knee disability was 
manifested in service or that arthritis of the knee was 
manifested in the first postservice year, service connection 
for arthritis on the basis that it became manifest in 
service, and persisted, or on a presumptive basis (as chronic 
disease under 38 U.S.C.A. § 1112) is not warranted.

Service connection may still be established if competent 
(medical) evidence establishes a nexus between the veteran's 
current right knee disability and his service.  No evidence 
to that effect is in the record.  Significantly, a lengthy 
period of time between service and the first postservice 
clinical notation of a right knee disability is, of itself, a 
factor for consideration against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).

In June 2006 statements the veteran's parents provide a 
history of the veteran's knee problems and express their 
belief that his knee disability is related to his service.  
Because they are laypersons, their opinions regarding medical 
etiology are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The veteran has testified that in service he had right knee 
problems for which he received treatment.  However, in the 
absence of any objective evidence of a right knee disability 
until approximately 15 years after the veteran's separation 
from service, there is insufficient basis for a finding that 
a right knee disability may have been incurred or aggravated 
in service.

In summary with no objective evidence of a right knee 
disability until many years after service, and no competent 
evidence suggesting such disability might be related to the 
veteran's service, a preponderance of the evidence is against 
this claim, and it must be denied.


ORDER

Service connection for a right knee disability is denied.


REMAND

The record shows various diagnoses pertaining to the 
veteran's right eye, including esotropia, amblyopia, 
strabismus, exotropia, hyperopia, presbyopia, and diplopia.  
Some of these were noted on service entrance, and are 
refractive error or congenital or developmental in nature 
(and not subject to being service connected).  However, the 
medical evidence of record at present does not sufficiently 
delineate what current right eye pathology (and symptoms) is 
congenital or developmental or refractive error, and what if 
any current symptoms may be acquired.  The Board finds is 
noteworthy that on January 1973 pre-induction examination 
right eye distant vision was 20/70 r, uncorrected, and 20/50 
corrected, and that less than two years later, on October 
1974 examination, visual acuity was 20/200, uncorrected and 
corrected.  The significance (if any) of this rapid loss of 
visual acuity during service is not explained anywhere in the 
record.  The record is also complicated by the fact that the 
veteran had two eye surgeries as a child and two additional 
surgeries postservice (in 1987).  The Board finds that 
medical guidance is needed to properly address the matter of 
service connection for a right eye disability, and that an 
examination to secure a medical advisory opinion is 
necessary.

Regarding the veteran's left knee, a surgical scar was noted 
on the January 1973 pre-induction examination, and evaluation 
of the knee revealed evidence of degenerative changes and 
laxity.  Consequently, the question that must be resolved is 
whether the pre-existing left knee disability was aggravated 
by service.  The veteran contends that he sustained left knee 
injuries in service causing aggravation.  Notably, a June 
1989 Reserve record appears to show a left knee injury 
sustained on postservice inactive duty for training 
(INACDUTRA).  If identifiable additional pathology resulted 
from such injury, such disability could be service connected.  
An examination to obtain a medical opinion whether the 
veteran's pre-existing left knee disability worsened beyond 
natural progression during service (or as a result of injury 
on ACDUTRA/INACDUTRA) is necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record 
copies of the clinical records of any 
additional (not already of record) 
treatment (VA or private) the veteran has 
received for his left knee disability.  
The veteran must cooperate in this matter 
by identifying any additional treatment 
and providing any releases necessary for 
VA to obtain the record.  

2.  The RO should verify the veteran's 
duty status (i.e., whether he was on 
ACDUTRA or INACDUTRA) when his June 1989 
volleyball left knee injury occurred.  
When that is completed, the RO should 
arrange for the veteran to be examined by 
an orthopedist to determine the etiology 
of his current left knee disability.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and all findings should be 
described in detail.  Upon review of the 
claims file and evaluation of the 
veteran, the examiner should provide an 
opinion as to whether the veteran's pre-
existing left knee disability permanently 
increased in severity beyond the natural 
progression during his service (or, if 
the 1989 left knee injury occurred on 
ACDUTRA or INACDUTRA, as a result of such 
injury).  The examiner must explain the 
rationale for all opinions expressed, 
making reference to any specific 
supporting evidence.

3.  The RO should also arrange for the 
veteran to be examined by an 
ophthalmologist to ascertain the nature 
and likely etiology of all his current 
right eye disability.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
identify all current right pathology and 
symptoms, and as to each specify whether 
it is acquired or congenital or 
developmental (to include refractive 
error) in nature.  The examiner should 
also note all right eye pathology and 
symptoms noted on the preservice 
examination in January 1973, and as to 
each finding indicate whether it 
increased in severity beyond natural 
progression during service.  The examiner 
is asked to specifically comment on the 
significance, if any, of the apparent 
rapid progression of right eye refractive 
error between the January 1973 pre-
induction examination and the October 
1974 examination.  As to any current 
acquired right eye pathology, the 
examiner should express an opinion as to 
its likely etiology, and specifically 
whether it is related to findings in 
service (and if so the nature of the 
relationship).  The examiner must explain 
the rationale for all opinions given.

4.  The RO should then re-adjudicate the 
remaining two claims.  If either remains 
denied, the RO should issue an 
appropriate SSOC and afford the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


